Hill, J.
“ A petition in an action of Hover which sets out a description of the property, and its value, title thereto in the plaintiff, possession in the defendant, and a refusal to deliver on demand, is good against general demurrer.” Bank of Sparta v. Butts, 1 Ga. App. 771 (1) (57 S. E. 1061).
2. A bailee may maintain an action of trover. Mitchell v. Georgia &c. Ry., 111 Ga. 760 (36 S. E. 971, 51 L. R. A. (N. S.) 622). See also, in this connection, Harpes v. Harpes, 62 Ga. 395.
3. The petition as amended having described the property and stated its value, and having alleged that the plaintiff was a common carrier, and that the goods described were regularly received into the possession of the plaintiff for transportation, and were delivered by mistake to the defendant, and that the defendant refused to deliver the goods on demand, the court erred in dismissing the petition on the ground that it was insufficient.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.

Robert C. Alston, W. V. Custer, for plaintiff in error.
Hartsfield & Conger, contra.